Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made April 11, 2011 by and
between DESTINATION MATERNITY CORPORATION (the “Company”) and CHRISTOPHER F.
DANIEL (the “Executive”).

WHEREAS, in connection with Executive’s appointment to the position of President
of Company, the parties wish to enter into this Agreement to memorialize the
terms of Executive’s employment by the Company.

NOW, THEREFORE, in consideration of the foregoing and intending to be bound
hereby, the parties agree as follows:

1. Duration of Agreement. This Agreement is effective on the date it is fully
executed and has no specific expiration date. Unless terminated by agreement of
the parties, this Agreement will govern Executive’s continued employment by the
Company until that employment ceases.

2. Title; Duties. Beginning on or before June 1, 2011, Executive will be
employed as the Company’s President having such duties and responsibilities as
may be reasonably assigned to him from time to time by the Company’s Chief
Executive Officer. Such duties shall include having responsibility for all
merchandising, marketing, and sourcing functions of the Company. The Executive
will report directly to the Company’s Chief Executive Officer. Executive will
devote his best efforts and substantially all of his business time and services
to the Company and its affiliates to perform such duties as may be customarily
incident to his position and as may reasonably be assigned to him from time to
time. Executive will not, in any capacity, engage in other business activities
or perform services for any other individual, firm or corporation without the
prior written consent of the Company; provided, however, that without such
consent, Executive may engage in charitable, public service and personal
investment activities, so long as such activities do not in any respect
interfere with Executive’s performance of his duties and obligations hereunder.

3. Place of Performance. Executive will perform his services hereunder at the
principal executive offices of the Company; provided, however, that Executive
may be required to travel from time to time for business purposes.

4. Compensation and Indemnification.

4.1. Base Salary. Executive will be paid an initial base salary at an annual
rate of $525,000 (the “Base Salary”), which such Base Salary shall be paid in
accordance with the Company’s payroll practices as in effect from time to time.
The Base Salary will be reviewed annually by the Company’s Board of Directors
(the “Board”) or the Compensation Committee of the Board. To the extent the
Board has authorized its Compensation Committee to act on its behalf, references
to the Board will hereinafter also be deemed to include the Compensation
Committee.

4.2. Annual Bonuses.

4.2.1. For each fiscal year ending during his employment, Executive will be
eligible to earn an annual bonus. The target amount of that bonus will be fifty
percent (50%) of Executive’s Base Salary for the applicable fiscal year, with
Executive’s actual bonus payout amount being able to vary between zero and 100%
of Executive’s Base Salary. The actual bonus payable with respect to a
particular year will be determined by the Board, based on corporate and/or
individual



--------------------------------------------------------------------------------

performance as determined by the Board. Any bonus payable under this paragraph
will be paid within 2-1/2 months following the end of the applicable fiscal year
and, except as otherwise provided in Section 5.1.2, will only be paid if
Executive remains continuously employed by the Company through the actual bonus
payment date. Since Executive is beginning employment mid-fiscal year,
Executive’s fiscal year 2011 bonus opportunity will be on a pro-rated basis
based on the portion of the fiscal year for which Executive was employed by the
Company.

4.2.2. For purposes of determining any bonus payable to Executive, the
measurement of corporate and individual performance will be performed by the
Board in good faith. From time to time, the Board may, in its sole discretion,
make adjustments to corporate or individual performance goals, if any, so that
required departures from the Company’s operating budget, changes in accounting
principles, acquisitions, dispositions, mergers, consolidations and other
corporate transactions, and other factors influencing the achievement or
calculation of such goals do not affect the operation of this provision in a
manner inconsistent with its intended purposes.

4.2.3. The Board may choose to provide Executive’s annual bonus opportunity
through the Company’s Management Incentive Program, in which case such bonus
opportunity will be subject to the additional terms and conditions therein
contained.

4.3. Equity Award. The Board has authorized the grant to Executive of:
(a) non-qualified options to purchase 40,000 shares of Company common stock
subject to time vesting; and (b) 10,000 shares of Company restricted stock
subject to time vesting. Each award will be granted on your first date of
employment with the Company and will be memorialized in (and subject to the
terms of) the award agreements attached hereto as Exhibit A. The exercise price
of the option shares will be the closing stock price of the Company’s common
stock on the NASDAQ Global Select Market on the business day immediately
preceding the grant date.

4.4. Relocation Benefits. Executive is entitled to certain relocation benefits
for the Executive on the terms presented on Exhibit B attached hereto.

4.5. Paid Time Off. Executive will be entitled to paid time off each year,
including 4 weeks of vacation time per year, in accordance with the policies of
the Company, as in effect from time to time.

4.6. Indemnification. Executive will be indemnified for acts performed as an
employee of the Company to the extent provided in the Company’s Bylaws, as in
effect from time to time.

5. Termination. Upon any cessation of his employment with the Company, Executive
will be entitled only to such compensation and benefits as described in this
Section 5. Upon any cessation of his employment for any reason, unless otherwise
requested by the Company, Executive agrees to resign immediately from all
officer and director positions he then holds with the Company and its
affiliates.

5.1. Termination without Cause or for Good Reason. If Executive’s employment by
the Company ceases due to a termination by the Company without Cause (as defined
below) or a resignation by Executive for Good Reason (as defined below),
Executive will be entitled to:

5.1.1. payment of all accrued and unpaid Base Salary through the date of such
cessation;

5.1.2. payment of any annual bonus otherwise payable (but for the cessation of
Executive’s employment) with respect to a year ended prior to the cessation of
Executive’s employment;

 

-2-



--------------------------------------------------------------------------------

5.1.3. payment of a pro-rata annual bonus for the year of termination,
determined and paid in the same manner and at the same time as the Executive’s
annual bonus would otherwise have been determined and paid for the applicable
year, but for the termination. Such annual bonus will be pro-rated based on the
number of full and partial months of the year transpired prior to the date of
termination;

5.1.4. monthly severance payments equal to one-twelfth of Executive’s Base
Salary for a period equal to 12 months; and

5.1.5. waiver of the applicable premium otherwise payable for COBRA continuation
coverage for Executive (and, to the extent covered immediately prior to the date
of such cessation, his eligible dependents) for a period equal to 12 months.

Except as otherwise provided in this Section 5.1, all compensation and benefits
will cease at the time of such cessation and the Company will have no further
liability or obligation by reason of such cessation. The payments and benefits
described in this Section 5.1 are in lieu of, and not in addition to, any other
severance arrangement maintained by the Company. Notwithstanding any provision
of this Agreement, the payments and benefits described in Section 5.1 are
conditioned on Executive’s execution and delivery to the Company, within 45 days
following his cessation of employment, of a general release of claims against
the Company and its affiliates in such form as the Company may reasonably
require (the “Release”). Subject to Section 5.4, below, and provided the Release
is not revoked, the severance benefits described in this Section 5.1 will begin
to be paid or provided (x) 15 days after the Release has been delivered, if the
60 day period following the cessation of employment does not straddle two
calendar years; or (y) the later of 15 days after the Release has been delivered
or the first regularly scheduled payroll date in the calendar year following the
cessation of employment, if the 60 day period following such cessation straddles
two calendar years.

5.2. Termination Following a Change in Control. For cessations of employment
described in Section 5.1 that occur during the one year period following a
Change in Control, the references in Sections 5.1.4 and 5.1.5 to “12 months”
will each be replaced with a reference to “18 months.”

5.3. Other Terminations. If Executive’s employment with the Company ceases for
any reason other than as described in Section 5.1, above (including but not
limited to termination (a) by the Company for Cause, (b) as a result of
Executive’s death, (c) as a result of Executive’s disability or (d) by Executive
without Good Reason), then the Company’s obligation to Executive will be limited
solely to the payment of accrued and unpaid Base Salary through the date of such
cessation. All compensation and benefits will cease at the time of such
cessation and, except as otherwise provided by COBRA, the Company will have no
further liability or obligation by reason of such termination. The foregoing
will not be construed to limit Executive’s right to payment or reimbursement for
claims incurred prior to the date of such termination under any insurance
contract funding an employee benefit plan, policy or arrangement of the Company
in accordance with the terms of such insurance contract.

5.4. Compliance with Section 409A. If the termination giving rise to the
payments described in Section 5.1 is not a “Separation from Service” within the
meaning of Treas. Reg. § 1.409A-1(h)(1) (or any successor provision), then the
amounts otherwise payable pursuant to that section will instead be deferred
without interest and will not be paid until Executive experiences a Separation
from Service. In addition, to the extent compliance with the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid
the application of an additional tax under Section 409A of the Internal Revenue
Code (the “Code”) to payments due to Executive upon or following his Separation
from Service, then notwithstanding any other provision of this Agreement (or any
otherwise applicable

 

-3-



--------------------------------------------------------------------------------

plan, policy, agreement or arrangement), any such payments that are otherwise
due within six months following Executive’s Separation from Service (taking into
account the preceding sentence of this paragraph) will be deferred without
interest and paid to Executive in a lump sum immediately following that six
month period. This paragraph should not be construed to prevent the application
of Treas. Reg. § 1.409A-1(b)(9)(iii)(or any successor provision) to amounts
payable hereunder. For purposes of the application of Treas. Reg. §
1.409A-1(b)(4)(or any successor provision), each payment in a series of payments
will be deemed a separate payment.

5.5. Compliance with Section 280G. If any payment or benefit due to Executive
from the Company or its subsidiaries or affiliates, whether under this Agreement
or otherwise, would (if paid or provided) constitute an Excess Parachute Payment
(as defined below), then notwithstanding any other provision of this Agreement
or any other commitment of the Company, that payment or benefit will be limited
to the minimum extent necessary to ensure that no portion thereof will fail to
be tax-deductible to the Company by reason of Section 280G of the Code. The
determination of whether any payment or benefit would (if paid or provided)
constitute an Excess Parachute Payment will be made by the Company, in good
faith and in its sole discretion. If multiple payments or benefits are subject
to reduction under this paragraph, such payments or benefits will be reduced in
the order that maximizes Executive’s economic position (as determined by the
Company in good faith, in its sole discretion). If, notwithstanding the initial
application of this Section 5.5, the Internal Revenue Service determines that
any payment or benefit provided to Executive constituted an Excess Parachute
Payment, this Section 5.5 will be reapplied based on the Internal Revenue
Service’s determination and Executive will be required to promptly repay to the
Company any amount in excess of the payment limit of this Section 5.5.

5.6. Definitions. For purposes of this Agreement:

5.6.1. “Cause” means (a) conviction of, or the entry of a plea of guilty or no
contest to, a crime, other than a minor traffic offense; (b) alcohol abuse or
use of controlled drugs (other than in accordance with a physician’s
prescription); (c) willful misconduct or gross negligence in the course of
employment; (d) material breach of any published Company policy, including
(without limitation) the Company’s ethics guidelines, insider trading policies
or policies regarding employment practices; (e) material breach of any agreement
with or duty owed to the Company or any of its affiliates; (f) refusal to
perform the lawful and reasonable directives of a supervisor, or (g) a failure
to maintain a residence within the Philadelphia, Pennsylvania area as otherwise
required by this Agreement without the Company’s consent. For avoidance of
doubt, a separation from service that occurs as a result of a condition
entitling the Executive to benefits under any Company sponsored or funded long
term disability arrangement will not constitute a termination “without Cause.”

5.6.2. “Change in Control” means the first to occur of any of the events
described in Section 1(f) of the Company’s 2005 Equity Incentive Plan (or any
successor provision).

5.6.3. “Excess Parachute Payment” has the same meaning as used in
Section 280G(b)(1) of the Code.

5.6.4. “Good Reason” means any of the following, without the Executive’s prior
consent: (a) a material, adverse change in title, authority or duties (including
the assignment of duties materially inconsistent with the Executive’s position);
(b) a reduction in Base Salary or bonus opportunity (described in paragraph
4.2.1); or (c) a relocation of the Executive’s principal worksite more than 50
miles. However, none of the foregoing events or conditions will constitute Good
Reason unless the Executive provides the Company with written objection to the
event or condition within 30 days following the occurrence thereof, the Company
does not reverse or otherwise cure the event or condition within 30 days of
receiving that written objection, and the Executive resigns his employment
within 30 days following the expiration of that cure period.

 

-4-



--------------------------------------------------------------------------------

6. Miscellaneous.

6.1. Confidentiality and Restrictive Covenants. Executive’s rights under this
Agreement are subject to his continued compliance with the confidentiality,
restrictive covenants and other related provisions specified on Exhibit C
attached hereto.

6.2. No Liability of Officers and Directors Upon Insolvency. Notwithstanding any
other provision of the Agreement, Executive hereby (a) waives any right to claim
payment of amounts owed to him, now or in the future, pursuant to this Agreement
from directors or officers of the Company if the Company becomes insolvent, and
(b) fully and forever releases and discharges the Company’s officers and
directors from any and all claims, demands, liens, actions, suits, causes of
action or judgments arising out of any present or future claim for such amounts.

6.3. Other Agreements. Executive represents and warrants to the Company that
there are no restrictions, agreements or understandings whatsoever to which he
is a party that would prevent or make unlawful his execution of this Agreement,
that would be inconsistent or in conflict with this Agreement or Executive’s
obligations hereunder, or that would otherwise prevent, limit or impair the
performance by Executive of his duties under this Agreement.

6.4. Successors and Assigns. The Company may assign this Agreement to any
successor to its assets and business by means of liquidation, dissolution, sale
of assets or otherwise. The duties of Executive hereunder are personal to
Executive and may not be assigned by him.

6.5. Governing Law and Enforcement. This Agreement will be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to the principles of conflicts of laws. Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the Commonwealth of Pennsylvania, and Executive and the Company
hereby consent to the personal and exclusive jurisdiction of such court(s) and
hereby waive any objection(s) that they may have to personal jurisdiction, the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum.

6.6. Waivers. The waiver by either party of any right hereunder or of any breach
by the other party will not be deemed a waiver of any other right hereunder or
of any other breach by the other party. No waiver will be deemed to have
occurred unless set forth in a writing. No waiver will constitute a continuing
waiver unless specifically stated, and any waiver will operate only as to the
specific term or condition waived.

6.7. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

6.8. Survival. This Agreement will survive the cessation of Executive’s
employment to the extent necessary to fulfill the purposes and intent the
Agreement.

6.9. Notices. Any notice or communication required or permitted under this
Agreement will be made in writing and (a) sent by overnight courier, (b) mailed
by overnight U.S. express mail, return receipt requested or (c) sent by
telecopier. Any notice or communication to Executive will be sent to the address
contained in his personnel file. Any notice or communication to the Company will
be sent to the Company’s principal executive offices, to the attention of its
General Counsel. Notwithstanding the foregoing, either party may change the
address for notices or communications hereunder by providing written notice to
the other in the manner specified in this paragraph.

 

-5-



--------------------------------------------------------------------------------

6.10. Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature relating to that subject matter. This
Agreement may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.

6.11. Withholding. All payments (or transfers of property) to Executive will be
subject to tax withholding to the extent required by applicable law.

6.12. Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and will not in any way affect the
meaning or construction of any provision of this Agreement.

6.13. Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.

[signature page follows]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
executed by its duly authorized officer, and Executive has executed this
Agreement, in each case as of April 11, 2011.

 

DESTINATION MATERNITY CORPORATION By:  

/s/ Edward M. Krell

Name:   Edward M. Krell Title:   Chief Executive Officer CHRISTOPHER F. DANIEL

/s/ Christopher F. Daniel

 

-7-



--------------------------------------------------------------------------------

Exhibit A

Equity Award Agreements

[see attached]

 

-8-



--------------------------------------------------------------------------------

Exhibit B

Relocation Benefits

 

1. Relocation.

Executive is required to and hereby agrees (a) to temporarily relocate to a
residence within 40 miles from the Company’s principal executive offices located
at 456 North Fifth Street, Philadelphia, PA 19123 by the first date of his
employment and to maintain temporary residence within said 40 miles until
relocation to his permanent residence, and (b) to relocate his primary and
permanent residence to within 40 miles from the Company’s principal executive
offices located at 456 North Fifth Street, Philadelphia, PA 19123 by no later
than September 1, 2011 and to maintain permanent residence within said 40 miles
during the term of his employment.

 

2. Relocation Benefits.

The Company agrees to pay for the following reasonable and verifiable,
out-of-pocket expenses incurred by Executive in connection with his relocation
to the Philadelphia area as per the requirements of Section 1 above:

 

  (a) with respect to the sale of Executive’s current principal residence in
California (located at 1235 Pleasantridge Drive, Altadena, California 91001),
real estate broker commission paid by Executive in an amount that does not
exceed 5% of the sale price of such residence;

 

  (b) all closing costs associated with the sale of Executive’s principal
residence in California (located at 1235 Pleasantridge Drive, Altadena,
California 91001) which are the responsibility of Executive;

 

  (c) the cost of packing, transportation and unpacking of Executive’s household
goods (including, without limitation, two automobiles);

 

  (d) the cost of up to one (1) month of storage of Executive’s personal
property;

 

  (e) the cost of two trips to and from the Philadelphia area (including, hotel,
meals, car rental and coach airfare) relating to Executive’s relocation, for
Executive and his immediate family;

 

  (f) the cost of one additional trip to the Philadelphia area (including,
hotel, meals, car rental and coach airfare) relating to Executive’s relocation,
for Executive and his immediate family;

 

  (g) the cost of two additional trips to and from California (including, hotel,
meals, car rental and coach airfare) relating to Executive’s relocation, for
Executive only;

 

  (h) during the period after Executive’s start date and prior to the closing of
the sale of Executive’s current principal residence in California (located at
1235 Pleasantridge Drive, Altadena, California 91001), the cost of up to twelve
(12) months of housing for Executive (up to a maximum of $3,500 per month); and

 

  (i) the Executive’s share of closing costs on the purchase of a new home in
the Philadelphia area; provided such closing occurs prior to December 31, 2013.

 

-9-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, the amount payable
under this Exhibit for the relocation benefits specified in items (b) through
(i) above, excluding any Gross Up Payment (defined below), shall not exceed
$200,000. Any amounts in excess of the commission specified in item (a) above,
or the cap on items (b) through (g) above will be Executive’s sole
responsibility.

The Internal Revenue Service (“IRS”) considers certain Executive and
Company-paid relocation expenses at specified levels tax-free. Expenses not
specifically allowed by the IRS or in excess of the specified levels (e.g.,
temporary housing and certain closing costs related towards the purchase of
Executive’s new home) are compensable wages to the Executive and will,
accordingly, be subject to all applicable state and federal income taxes. The
Company shall pay additional compensation to Executive (the “Gross Up Payment”)
in an amount necessary to reimburse Executive, on an after-tax basis, for the
additional income and employment taxes incurred by Executive as a result of the
reimbursement of such relocation expenses, net of the value of any allowable
related tax deductions or tax credits. Such Gross Up Payment shall be paid to
Executive not later than ninety (90) days after the end of the calendar year in
which Executive incurs the expenses being reimbursed.

Executive will be required to use FAS Relocation services (“FAS”) to coordinate
his entire relocation to ensure the smoothest and most cost effective transition
possible. FAS must initiate realtor contact. Executive will also be required to
book any travel through Company (including, without limitation, airfare).

 

3. Reimbursement.

If within thirty-six (36) months of the latest date of incurrence of relocation
expenses which are reimbursed or paid to the Executive, the Executive (a) fails
to maintain a residence within the Philadelphia, Pennsylvania area as required
by this Agreement without the Company’s consent, or (b) resigns without Good
Reason, or (c) is terminated for Cause, the Executive agrees to reimburse the
Company the full amount of the relocation expenses within 60 days from
Executive’s last day of employment. After 60 days, the Company will charge
Executive a financing fee equivalent to the prime rate of interest as specified
in the Wall Street Journal on the outstanding balance at that time and will be
subject to collection proceedings. The Executive authorizes the Company to
offset any monies owed to Executive to be applied toward any reimbursement.

 

-10-



--------------------------------------------------------------------------------

Exhibit C

Confidentiality and Restrictive Covenants

In the course of his employment with the Company, the Executive will be provided
with access to the Company’s trade secrets and confidential information. In an
effort to protect the Company’s trade secrets and confidential information,
amongst other reasons, the Company and the Executive hereby agree as follows:

 

  1. CONFIDENTIAL INFORMATION: Confidential Information means information which
the Company regards as confidential or proprietary and which the Executive
learns or develops during or related to his employment, including, but not
limited to, information relating to:

 

  a. the Company’s products, suppliers, pricing, costs, sourcing, design, fabric
and distribution processes;

 

  b. the Company’s marketing plans and projections;

 

  c. lists of names and addresses of the Company’s employees, agents, factories
and suppliers;

 

  d. the methods of importing and exporting used by the Company;

 

  e. manuals and procedures created and/or used by the Company;

 

  f. trade secrets or other information that is used in the Company’s business,
and which give the Company an opportunity to obtain an advantage over
competitors who do not know such trade secrets or how to use the same; and

 

  g. software in various stages of development (source code, object code,
documentation, flow charts), specifications, models, data and customer
information.

The Executive assigns to Company any rights he may have in any Confidential
Information. The Executive shall not disclose any Confidential Information to
any third-party or use any Confidential Information for any purposes other than
as authorized by the Company.

The Executive agrees not to disclose to Company or use for its benefit any
confidential information that he may possess from any prior employers or other
sources.

 

  2. SURRENDER OF MATERIALS: The Executive hereby agrees to deliver to the
Company promptly upon request or on the date of termination of the Executive’s
employment, all documents, copies thereof and other materials in the Executive’s
possession pertaining to the business of the Company and its customers,
including, but not limited to, Confidential Information (and each and every
copy, disk, abstract, summary or reproduction of the same made by or for the
Executive or acquired by the Executive). The Executive will be responsible for
the value of all Company or customer property that is not timely returned. The
Executive authorizes the Company to deduct the fair market value of such
property from any monies owed to him.

 

  3. NON-COMPETITION AND NON-SOLICITATION: The Executive acknowledges that the
Company has developed and maintains at great expense, a valuable supplier
network, supplier contacts, many of which are of longstanding, product designs,
and other information of the type described in paragraph 1 of this Exhibit, and
that in the course of his employment by the Company, the Executive will be given
Confidential Information concerning such suppliers and products, including
information concerning such suppliers’ purchasing personnel, policies,
requirements, and preferences, and such product’s design, manufacture and
marketing.

 

-11-



--------------------------------------------------------------------------------

  a. Accordingly, the Executive agrees that during the period of his service
with the Company and its affiliates, and for the twenty-four (24) month period
following immediately thereafter (regardless of the reason for the cessation of
such service and regardless of whether such cessation was initiated by the
Company or the Executive), the Executive will not directly or indirectly:

(i) on the Executive’s behalf, or on behalf of any other person or entity,
perform any act with respect to the design, manufacture, sale, attempted sale or
promotion of the sale of any Conflicting Product.

(ii) own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, employee, partner, principal, agent, representative, or
consultant, or use or permit the Executive’s name to be used in connection with:
(a) any entity offering for sale or contemplating offering for sale any
Conflicting Product, (b) any Competing Business, or (c) any entity which would
require by necessity use of Confidential Information.

The term “Conflicting Product” shall mean any product, process or service which
is the same as, similar to, or in any manner competitive with any Company
product (which includes third-party products that are distributed by Company),
process, or service. Conflicting Product includes, but is not limited to,
maternity and nursing apparel and related accessories.

The term “Competing Business” shall mean any business or enterprise engaged in
(a) the design, manufacture or sale of any maternity or nursing apparel or
related accessories, or (b) in any other business engaged in by the Company at
the time of Executive’s termination of employment from the Company within: (x) a
state or commonwealth of the United States or the District of Columbia, or
(y) any foreign country, in which the Company has engaged in any such business
within the prior year or has undertaken preparations to engage.

 

  b. During the period of Executive’s service with the Company and its
affiliates, and for the twenty-four month period following the termination of
Executive’s employment with the Company, the Executive will not induce, attempt
to induce (or in any way assist any other person in inducing or attempting to
induce) any employee, consultant, supplier, licensor, licensee, contractor,
agent, strategic partner, distributor or other person to terminate or modify any
agreement, arrangement, relationship or course of dealing with the Company.
Further, during such period Executive will not directly or indirectly, on
Executive’s own behalf or on behalf of any other person or entity, employ or
solicit for employment any current or former Company employee or agent.

 

  c.

The Executive acknowledges that any breach by him of the provisions of this
Section 3 (the “Restrictive Covenants”), whether or not willful, will cause
continuing and irreparable injury to the Company for which monetary damages
alone would not be an adequate remedy. The Executive shall not, in any action or
proceeding to enforce the Restrictive Covenants, assert the claim or defense
that such an adequate remedy at law exists. If there is a breach or threatened
breach of any of the Restrictive

 

-12-



--------------------------------------------------------------------------------

 

Covenants, or any other obligation contained in this Agreement, the Company
shall be entitled to an injunction restraining the Executive from any such
breach without the necessity of proving actual damages, and the Executive waives
the requirement of posting a bond. Nothing herein, however, shall be construed
as prohibiting the Company from pursuing other remedies for such breach or
threatened breach.

 

  d. The Executive agrees to disclose the existence and terms of the Restrictive
Covenants to any person for whom the Executive performs services for during the
24 month period immediately following any cessation of his service with the
Company and its affiliates.

 

  e. The Executive acknowledges that the Restrictive Covenants are reasonable
and necessary to protect the legitimate interests of the Company and its
affiliates, that the duration and scope of the Restrictive Covenants are
reasonable given the Executive’s position within the Company, and that the
Company would not have hired the Executive, entered into the Agreement or
otherwise agreed to provide the benefits and compensation described in the
Agreement in the absence of the Executive’s agreement to this Exhibit.

 

  4. OTHER CONDITIONS OF EMPLOYMENT: The Executive shall be subject to other
terms and conditions of employment as set forth in the prevailing Company: a)
Team Member Handbook, b) insider trading policies, and c) any other Company
policies, all of which shall be subject to interpretation and change from time
to time at the sole discretion of the Company.

 

-13-